The Honorable Lonnie P. Clark State Representative P. O. Box 406 Berryville, Arkansas 72616
Dear Representative Clark:
This is in response to your request for an opinion regarding Act 687 of 1987 (codified at A.C.A. 14-125-301 — 14-125-310 (Supp. 1987)).  You have asked, specifically, whether a member of the non-certified staff elected by the non-certified employees may represent that group on the personnel policies committee.
I have enclosed a copy of Opinion Number 87-410 which I believe satisfactorily answers the question posed.  It was concluded in that Opinion that representation on the committee is limited to classroom teachers and administrators.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.